Citation Nr: 1037703	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-16 536A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly pension to include aid and 
attendance and housebound status.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

This matter was remanded in December 2007 and September 2009 to 
afford the Veteran a travel board hearing.  A hearing was 
scheduled for April 2010 at the Chicago RO.  An April 2010 
response from the Veteran indicated that he was not sure if he 
could attend his hearing as he had a dentist appointment and 
cannot drive.  It was noted that the Veteran would call when he 
decided what to do.  There is no indication that the Veteran 
followed up with VA and he was listed as a failure to report for 
his travel board hearing.  As there is no indication that the 
Veteran requested to reschedule his hearing, his request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704.  Accordingly, 
the Board will proceed with consideration of this appeal based on 
the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2007, the Board remanded the matter on appeal to 
afford the Veteran a VA examination to address his claim for 
special monthly pension.  The remand directed that the examiner 
render an opinion as to whether the Veteran's service-connected 
and non service-connected disabilities result in physical or 
mental impairment that render him so helpless as to require the 
regular aid and attendance of another person or render him 
permanently housebound by reason of his disabilities.  The 
examiner was specifically requested to address the role and 
extent of the medications used to treat his disorders.
The Veteran underwent a VA examination in connection with his 
claim in November 2008.  The examiner stated that a review of the 
records showed that the Veteran had primarily chronic pain 
syndrome of the back and an extensive psychiatric history.  The 
examiner referenced an April 2008 neurology consult wherein it 
was indicated that the Veteran was on multiple pain medications 
including narcotics, gabapentin, and baclofen.  The Veteran 
reported falling twice.  It did not appear that he had additional 
instances of falling.  The April 2008 examiner commented that the 
Veteran could be falling due to over medicating.   

In March 2009, the examiner added that the only service or non-
service connected disability listed (on the examination 
worksheet) was limitation of the finger which did not entitle the 
Veteran to aid and attendance or housebound benefits.  The 
examiner added that the Veteran indicated his back bothered him 
the most.  However, the examiner did not specifically comment as 
to whether the Veteran's back met the requirements for aid and 
attendance or housebound benefits.  

The Board concludes that another VA examination is necessary 
before a decision can be reached on this matter.  In this regard, 
it is not clear whether all of the Veteran's disabilities were 
considered during the November 2008 VA examination.  The most 
recent February 2006 rating decision indicates that the Veteran 
has the following disabilities: degenerative disc disease of the 
cervical spine at 60 percent, low back pain at 40 percent, status 
post fracture of the 5th finger of the right hand at 0 percent, 
left hand arthritis at 0 percent, middle finger right hand 
arthritis at 0 percent, right lung nodule at 0 percent, bladder 
problems at 0 percent, scrotal cyst at 0 percent, diabetes 
mellitus at 0 percent, deep vein thrombosis at 0 percent, left 
carpal tunnel syndrome at 0 percent, neuropathy at 0 percent, 
memory loss at 0 percent, and depression/anxiety at 50 percent.  
Moreover, as reflected above, it is unclear whether the impact of 
the medications the Veteran takes for his disabilities was 
considered.  In a February 2003 statement, the Veteran reported 
that he felt his numerous medications caused short term memory 
loss which made it difficult to handle his medications.  
Accordingly, the examiner should fully address whether these 
disabilities meet the criteria for aid and attendance or 
housebound status.

Additionally, it appears that the most recent VA treatment 
records date in April 2008.  As it appears that the Veteran 
receives his treatment at the VA, VA treatment records dated from 
April 2008 to the present should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate VA records 
dated from April 2008 to the present with the 
claims file. 

2.  Schedule the Veteran an examination in 
connection with his claim for special monthly 
pension based on aid and attendance and 
housebound status.

The examiner should review the Veteran's 
claims file to include his medical records 
and determine the nature, extent, severity, 
and manifestations of his service-connected 
and non-service connected disabilities.  The 
examiner is requested to render an opinion as 
to whether the Veteran's service-connected 
and non service-connected disabilities result 
in physical or mental impairment that render 
him so helpless as to require the regular aid 
and attendance of another person or render 
him permanently housebound by reason of his 
disabilities.  The examiner is requested to 
consider each existing condition and its 
impact on the Veteran's ability to perform 
acts of daily living, including keeping 
himself clean and presentable, feeding, 
dressing and undressing himself, attending to 
his needs of nature, and incapacity, physical 
or mental, which requires care or assistance 
on a regular basis to protect him from 
hazards or dangers incident to his daily 
environment.  The role and extent of the 
medications used to treat his disorders may 
be considered and should be discussed in 
conjunction with making this determination.  
The Veteran's service-connected and non 
service-connected disabilities are: 
degenerative disc disease of the cervical 
spine at 60 percent, low back pain at 40 
percent, status post fracture of the 5th 
finger of the right hand at 0 percent, left 
hand arthritis at 0 percent, middle finger 
right hand arthritis at 0 percent, right lung 
nodule at 0 percent, bladder problems at 0 
percent, scrotal cyst at 0 percent, diabetes 
mellitus at 0 percent, deep vein thrombosis 
at 0 percent, left carpal tunnel syndrome at 
0 percent, neuropathy at 0 percent, memory 
loss at 0 percent, and depression/anxiety at 
50 percent.  

3.  After the above has been completed, the 
AMC/RO must readjudicate the issue.  If the 
issue on appeal continues to be denied, the 
Veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


